*65The judgment in this cause (case Nos. 85AP-907 and 85AP-908) has been certified to this court as being in conflict with the judgment of the court in State v. Meadows (Dec. 18, 1985), Hamilton App. No. C-850091, unreported, on the following issue: “Does the First Amendment to the United States Constitution prohibit the state of Ohio from enacting a criminal statute which prohibits the private possession of child pornography?”
Based on State v. Meadows (1986), 28 Ohio St. 3d 43, the judgment of the court of appeals is affirmed.
Celebrezze, C.J., Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.
Sweeney, J., not participating.